Mr. Presiding Justice Sears delivered the opinion of the court. The decree of the September term of the Superior Court is a final decree, granting the relief sought in this suit, viz., the dissolution of the insolvent corporation. This order, now appealed from, is an order incidental to and for the carrying out of that final decree. The final decree dissolved the corporation and retained control of the assets through its receiver, for their proper distribution. The order now appealed from merely seeks to protect those assets in the hands of the receiver by restraining an attempt to reach them through another proceeding. No appeal has ever been taken from the final decree. The appeal from this order presents but one question, viz., the sufficiency of the proceedings in the Superior Court to sustain its final decree. This we can not inquire into. Without discussing the definition of an interlocutory order as including only such orders as are intermediate between original process and final judgment, or as including in a broader sense all orders not final, whether preceding or subsequent to final decree, we are of "opinion that this order is merely an incident to the carrying out of the final decree, and that upon an appeal from such order we can not question the propriety of that decree. If this order were attacked upon other grounds it might be a matter of no consequence whether it preceded or followed a final decree. But when the sole complaint as to the propriety of the order is based upon the contention that the final decree of the September term is bad, we must decline to make this appeal a ground for reviewing a final decree not appealed from. If the Superior Court had any jurisdiction whatever of the subject-matter presented upon the original bill of complaint, as we think it had, whether it could upon that bill ' dissolve the corporation or not, yet, by force of its jurisdiction, however limited, the power to enter the final decree upon the amended bill would follow. That the court had" jurisdiction of the persons of appellants is clear. As intervening petitioners they could prosecute their writ of error to reverse the final decree, if they had chosen so to do, instead of permitting it to be binding upon them. But they can not, by an appeal from this order which is a mere incident to the carrying out of the final decree, thus attack the sufficiency of the proceedings which led up to that decree. ISTo other complaint is made of the order. The order is affirmed.